Order, Supreme Court, Bronx County (Louis C. Benza, J.), entered June 14, 2001, which, in an action for medical malpractice, granted defendant-respondent psychiatrist’s motion for summary judgment dismissing the complaint and all cross claims as against him, unanimously affirmed, without costs.
Plaintiff claims that respondent committed malpractice in failing to determine the cause of plaintiffs decedent’s agitation and pain before prescribing psychotropic medications that may have masked her pain and contributed to untimely diagnosis and treatment of her true medical condition. However, assuming the alleged failure to rule out a medical cause was a departure from accepted standards of psychiatric care, respondent’s motion for summary judgment was nevertheless properly granted upon evidence establishing that his brief treatment of the decedent in the hospital shortly after her cardiac catheterization was requested by the doctor who performed the catheterization for the sole purpose of evaluating the decedent’s mental condition, and was done with knowledge that the decedent was under the care of other doctors for her physical condition (see Witt v Agin, 112 AD2d 64, 66 [1985], affd 67 NY2d 919 [1986]). While respondent, unlike the psychiatrist in Witt, prescribed medication, plaintiff’s expert does no more *138than speculate that the medication prevented the decedent from complaining about or accurately reporting her symptoms, and no genuine issue of fact exists as to whether the medication contributed to the decedent’s death (compare Gitlin v Cassell, 107 AD2d 636, 637 [1985]). Concur—Mazzarelli, J.P., Sullivan, Williams and Gonzalez, JJ.